DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/02/2021 has been considered and entered.  The amendment overcomes the rejections based on indefiniteness and lack of further limiting of independent claim, which are hereby withdrawn.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 2015/0031831)
In regards to claim 1, Ravishankar teaches polymer compositions useful as viscosity modifiers comprising a first ethylene--olefin copolymer such as ethylene propylene copolymer having melt flow rate (MFR) of greater than about 10g/10 mins according to the limitation MFRA of the claim, and an ethylene content of from about 60 to about 85% and a second ethylene--olefin copolymer such as ethylene propylene copolymer having MRF of at least 2 g/10 mins and an ethylene content of from about 40 to about 60%, and wherein the first copolymer is present in amounts of about 35 to about 50% in the polymeric composition, and the second copolymer is present in amounts of from about 50 to about 65% in the polymer composition, and wherein the polymeric composition has an overall ethylene content of from about 50 to 70 wt. % which overlaps the claimed limitations [abstract, 0010, 0011 & 0020].  Propylene is a C3 -olefin.  
The first or the second copolymer can have MFR (i.e., MFRA or MFRB) of at least about 2 or at least about 3 or at least about 4 g/10 mins, and less than about 7 g/10 mins [0019].  The A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
The second polymer has an MFR of at least 2 g/10 min, thus providing a calculated ratio of MFR of first copolymer to MFR of the second copolymer (analogous to MFRA and MFRB of the claim) of about 5 or higher [0011].  The polymer composition has an MFR of 3 to 20 g/10 min which overlaps the claimed limitation [0021].  The polymer composition may have a corrected MFRR (cMFRR) of from about 24 to about 55 at a target MFR (MFRref) of 4.3/10 min [0025].  
While Ravishankar does not recite the Tm of the composition, the composition has every limitation of the claimed copolymer, and are prepared from similar components having similar amounts to those of the claims and providing polymer compositions with similar molecular weights (when calculated using relative ratios of the copolymers) as those of applicant’s specification on paragraph 0039, and thus would be expected to have the same properties such as the Tm.
The polymeric composition can be added to a base oil such as natural or synthetic oils [0103].  The oil can be any Group I to V oil [0104].  The composition is useful in truck engines, marine and railroad diesel engines, automatic transmission fluids, tractor fluids, universal tractor fluids and hydraulic fluids, gear oils , hydraulic oils etc. [0105].   Such fluids typically comprise 
In regards to claims 2 – 6, 8 – 10, Ravishankar teaches the composition having the claimed limitations as previously stated.  The ratio of MFR of the two copolymers will overlap the claimed range.
In regards to claim 11 – 16, Ravishankar teaches the composition which can comprise the base oil of the claims and useful for the same applications as previously stated.  The composition comprises one or more additives as claimed [0107].  Rheology calculations (i.e., thickening efficiency and SSI) were made in PAO4 oil (Group IV oil having kinematic viscosity of 4 cSt at 100ºC) having 2.4% of the polymeric composition [0115 – 0117]. The composition can have a thickening efficiency and SSI of 1.9 and 25 respectively [0129, Table 3].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Ravishankar fails to teach the MFR of both copolymers as claimed.  Applicants rely on the examples to show a teaching away of the claimed range.  The argument is not persuasive.
The scope of the teachings of Ravishankar is not limited to the examples alone.  Ravishankar teaches an MFR of greater than 10 for the first copolymer.  An MFR of greater than Additionally, Ravishankar teaches that in some embodiments at least one of the first and second ethylene-a-olefin copolymers can having MFR of at least about 2 g/10 min up to 7g/10 mins (See 0019), which provides embodiments within each of the claimed ranges.
The previous arguments in regards to unexpected results are restated below.
Applicants previously argued that the claimed composition exhibited unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims recite a composition having base oil in an amount at 50% or greater and a copolymer in any suitable amounts of less than 50% in the composition, the inventive examples are directed to the presence of VII copolymer at a specific undisclosed amounts which does not support the breadth of the claims.
While the claims allows for the copolymer composition to comprise a copolymer a) at 30 to 70% having ethylene and any C3 to C20 alphaolefin present at 50 to 85% in the copolymer a), with a copolymer b) at 30 to 70% of the copolymer composition having ethylene and any C3 to C20 alphaolefin present at 40 to 60%, the inventive examples are directed to polymers having ethylene content of 58% which does not support the breadth of the claims.  The inventive examples do not recite if the polymeric composition comprises two copolymers of ethylene and C3 to C20 alphaolefins as claimed.  Also, criticality of the claimed range has not been demonstrated.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
Applicants argue that the inventive compositions A, B, C possesses both a superior pour point and MRV viscosity.  The examiner disagrees.
Comparative example 4 has similar pour point as inventive example A.  Also, the MRV viscosity of comparative example 5 is superior to those of inventive examples A, B and C. 
Applicants have thus failed to provide a showing of unexpected results that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ravishankar fails to teach the MFR of either copolymers being lower than 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771